1 Reported in 5 N.W.2d 317.
Defendants appeal from the order denying their motion in the alternative for amended findings or a new trial.
This action was brought by plaintiff in his own behalf as taxpayer of Kandiyohi county and in behalf of others similarly situated to enjoin the auditor and treasurer of the county from paying the unpaid one-half of the purchase price of an addressograph multigraph machine purchased by the county board under a contract made on January 2, 1940, with The Addressograph Multigraph Company, a corporation, the purchase price being $2,952.06.
The contract is attacked solely on the ground that it was made without first advertising for bids in compliance with Mason St. 1927, § 991, so far as here pertinent, reading:
"In counties having less than seventy-five thousand population, no contract for work or labor, or for the purchase of furniture, fixtures, or other property, or for the construction or repair of roads, bridges, or buildings, the estimated cost or value of which shall exceed five hundred dollars, shall be made by the county board without first advertising for bids or proposals in some newspaper of the county. * * * Every contract made without compliance with the provisions of this section shall be void."
A proviso in the section excuses compliance in case of emergency, here nonexistent.
The assignments of error in this court are six in number. There are eight separate findings of fact distinctly numbered. Some of these are admitted by the pleadings and others are correct beyond a doubt. The fifth finding of fact is decisive of the appeal, but there is no assignment of error that it is not sustained by the evidence. The sixth assignment, "that the trial court erred in denying defendants' motion for a new trial," is of no avail. 1 Dunnell, Dig.  Supp. § 361, note 1; Peterson v. New England F.  C. Co. 210 Minn. 449, 450,299 N.W. 208. Furthermore, defendants are *Page 102 
not in position to assail any ruling made in the trial, for, although they offered to prove that the machine purchased was a patented article, that there was no other machine capable of doing like work with respect to tax statements, that it could be procured only at one standard price in this country, and that it had no competitor, the court sustained plaintiff's objection thereto, and defendants took no exception to the ruling, nor, in the motion for a new trial, were there any errors assigned in respect to the same. So there is no possible ground on which this court can reverse the order denying a new trial.
The only question which the appeal presents is whether the conclusions of law are justified by the findings of fact. As above intimated, the fifth finding of fact is decisive of the appeal. It reads:
"That the said company [the vendor] was not and is not the only manufacturer making nor the only source selling machines equipped, designed and intended to be used and used for the same purpose; that the machine in question was not an exclusive device in this that it was not the only machine upon the market to meet the requirement it was intended to accomplish; and that the machine was and is a product that was and is a subject of competition and that admitted of competitive bids."
That the price of this machine exceeded $500 did not necessarily require the advertising for bids under said § 991 before the county board could make a valid contract for its purchase. Where the contract is for personal service, as, for instance, the employment of an attorney, or an agent, or for the publication of official proceedings, or for the services of an architect, we have held that the section does not apply. City of Moorhead v. Murphy, 94 Minn. 123, 102 N.W. 219,68 L.R.A. 400, 110 A.S.R. 345, 3 Ann. Cas. 434; First Nat. Bank v. County of Cook, 146 Minn. 103, 177 N.W. 1013; Bloomquist v. County of Isanti, 152 Minn. 126, 188 N.W. 64; Krohnberg v. Pass, 187 Minn. 73, 244 N.W. 329. But the quoted fifth finding places this machine within the quoted purview *Page 103 
of said § 991, and justifies the conclusion of law that the contract made by the county board for its purchase should be enjoined as void.
Order affirmed.